Citation Nr: 1606264	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2012, the appeal was remanded in order to provide the Veteran with an opportunity to testify at a Travel Board hearing.  The Veteran was scheduled for a Travel Board hearing in March 2013.  He failed to appear for that hearing.  In July 2015, the Board remanded the case for further development.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he visited the Republic of Vietnam as part of his duties during service and, therefore, exposure to herbicides is conceded.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, due to herbicide exposure, are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran claims he served on a combat support group at Ching Chuan Kang Air Base in Taiwan and served on a 30-day temporary duty assignment in the Republic of Vietnam, where he worked on environmental control systems that were exposed to herbicides.  He claims his exposure to Agent Orange led to the development of prostate cancer.  His medical records indicate that December 2007 laboratory results were suggestive of prostate cancer and a February 2008 biopsy confirmed the diagnosis.

Prostate cancer is recognized by VA as being associated with exposure to herbicide agents.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.309 (2015).  Thus, the only question is whether the Veteran was exposed to herbicides during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2015).  

The Veteran's service personnel records show that he served as an aircraft environmental systems repairman with the 314th Field Maintenance Squadron at Ching Chuan Kang Air Base in Taiwan from December 12, 1966, to January 12, 1968.  However, they do not show that he served in the Republic of Vietnam, to include any temporary duty assignments.  In July 2008, the National Personnel Records Center stated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

However, the Board observes that the 314th Field Maintenance Squadron was part of the 314th Airlift Wing, which provided passenger and cargo airlift throughout the Far East and combat airlift in Southeast Asia during the Veteran's assignment at Ching Chuan Kang Air Base in Taiwan.  The Board also observes that on a claim for service connection for other disabilities filed in June 2006, two years prior to the filing of the current claim for service connection for prostate cancer, the Veteran indicated that he had spent 30 days in the Republic of Vietnam from November to December 1967.  Thus, the Board finds credible the Veteran's assertions of serving on a temporary duty assignment in the Republic of Vietnam, and it is consistent with the circumstances of his service and the activities of his unit.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that he visited the Republic of Vietnam as part of his duties during service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, exposure to herbicides is conceded.  Accordingly, service connection for prostate cancer, due to herbicide exposure, is presumed and the claim is granted. 


ORDER

Service connection for prostate cancer is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


